UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1345



ROBERT E. MEADE,

                                            Plaintiff - Appellant,

          versus


RONALD SILKWORTH, Judge; CLAYTON GREENE, JR.,
Judge; THE CIRCUIT COURT FOR ANNE ARUNDEL
COUNTY,

                                           Defendants - Appellees.



                            No. 02-1750



ROBERT E. MEADE,

                                            Plaintiff - Appellant,

          versus


RONALD SILKWORTH, Judge; THE CIRCUIT COURT FOR
ANNE ARUNDEL COUNTY; GAIL SCHAFFER, Judge;
JUDITH DUCKETT, Judge; NANCY PHELPS, Judge;
THE ORPHANS’ COURT FOR ANNE ARUNDEL COUNTY,

                                           Defendants - Appellees.



Appeals from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-02-
558-MJG, CA-02-1854-MJG, CA-02-1859-MJG)
Submitted:    August 29, 2002         Decided:   September 25, 2002


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert E. Meade, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Robert E. Meade appeals the district court’s orders denying

relief on his 42 U.S.C. § 1983 (2000) complaints.   We have reviewed

the record and the district court’s opinions and find no reversible

error.   Accordingly, we affirm substantially on the reasoning of

the district court.   See Meade v. Silkworth, No. CA-02-558-MJG (D.

Md. Feb. 26, 2002); Meade v. Silkworth, No. CA-02-1854-MJG; No. CA-

02-1859-MJG (D. Md. June 4, 2002).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED


                                 2